Opinión disidente, concurrente en el resultado,
del Juez Asociado Señor Díaz Cruz
a la que se unen los Jueces Asociados Señores Rigau y Dávila.
San Juan, Puerto Rico, a 16 de julio de 1979
La Compañía de Fomento Industrial contrató a José *37Negrón Crespo, Inc., para la construcción de la Urbanización Industrial Santana, en Arecibo, por precio alzado de $3,398,000.00 y como requisito de la comitente el contratista obtuvo de la Commonwealth Insurance Company una fianza de ejecución y pago garantizando en un 100% la realización de la obra. José Negrón Crespo, Inc., a su vez subcontrató con la demandante recurrida Roberto Román & Cía., Inc., la parte del desarrollo consistente en limpieza de la finca de 101 cuerdas, amontonamiento de la capa vegetal, corte para relleno de 94,000 metros cúbicos y traslado y compactación de 400,456 metros cúbicos de relleno, al cabo de cuya actividad la contratista general quedó adeudando a la subcontratista Román & Cía, Inc., por labor y materiales suplidos, la cantidad de $138,239.35. Los pagos de Fomento a su contratista se hacían mediante certificaciones acreditativas del progresivo desarrollo de la obra, y como garantía adicional a la fianza de ejecución y pago, Fomento le retenía el 10% de lo pagado, cantidad ésta que para la fecha de radicación de la demanda por el subcontratista, ascendía a $295,489.92, aumentando dichos fondos retenidos a $337,315.49 para la fecha del juicio en 29 de noviembre de 1977. La acción civil fue iniciada el 19 diciembre, 1975 por el subcontratista reclamando el importe de su trabajo y dirigida contra Compañía de Fomento, dueña de la obra, la fiadora Commonwealth Insurance Co. y la contratista general Negrón Crespo, Inc. Fomento negó responsabilidad contractual y presentó demanda de co-parte contra la fiadora Commonwealth. Esta última y su fiada Negrón Crespo, Inc., contestaron la demanda y formularon reconvención contra la subcontratista demandante alegando incumplimiento del subcontrato y daños al inmueble por el método errático en el movimiento de tierra y relleno.
Cuando se inicia el pleito en junio de 1975 no había atrasos en la entrega de la obra y por el contrario ésta se hallaba “sumamente adelantada” y realizada en un 85%, según declaró el Ing. Miguel Rivera Carrasquillo, perito de la co-*38demandada Compañía de Fomento (E.N.P. pág. Sj.(1) La reclamación de penalidades por Fomento contra su contratista surge más tarde cuando éste abandonó la obra, y por tal concepto opone a la demanda de la subcontratista un total de $153,000 más $40,000 para corrección de deficiencias que podrían aumentar por deterioro durante la paralización de los trabajos,(2) partidas que carga a los dineros retenidos a su contratista ascendentes a $337,315.49. Concluyó el juez sentenciador que a la fecha del juicio faltaba por realizar en el proyecto labor ascendente a $52,636.00,(3) que en tiempo tomaría alrededor de veinte días para terminarlo. Antes de radicar la demanda, la subcontratista Román & Cía., Inc., notificó a Compañía de Fomento la falta de pago de sus labores por la contratista Negrón Crespo, Inc.
Celebrado el juicio, al que no comparecieron ni la fiadora Commonwealth Insurance ni su fiada Negrón Crespo, Inc., el 21 de diciembre de 1977 el Tribunal Superior, Sala de Arecibo, dictó sentencia estimando la demanda y condenando a Compañía de Fomento a pagar a la subcontratista demandante la suma de $138,239.35, intereses y costas y $500 para honorarios de abogado, y asimismo declaró con lugar la demanda de co-parte de Fomento contra la fiadora Commonwealth Insurance Company. Desestimó la reconvención de ésta y su fiada Negrón Crespo, Inc.
Recurrió en revisión la demandada Compañía de Fomento Industrial y el 2 de noviembre de 1978 expedimos el auto. Su recurso está predicado en el siguiente planteamiento:
“Erró el Honorable Tribunal Superior al concluir que la demandante se convirtió en acreedora directa de los dueños *39de la obra, Compañía de Fomento Industrial de Puerto Rico, desde el instante mismo en que se incoó su reclamación judicial el 19 de diciembre de 1975, y que su crédito no está sujeto a los vaivenes de la responsabilidad del contratista por otros conceptos.”
La decisión gira en torno a la vitalidad y energía en la provisión de justicia social por el Art. 1489 del Código Civil que ordena:
Art. 1489. Acción contra el dueño por personas que ponen trabajo y materiales en obra ajustada por contratista.
“Los que ponen su trabajo y materiales en una obra ajustada alzadamente por el contratista, no tienen acción contra el dueño de ella sino hasta la cantidad que éste adeude a aquél cuando se hace la reclamación.” 31 L.P.R.A. see. 4130.
El presente caso ofrece una variación factual y jurídica de la acción directa del suplidor de materiales y servicios al contratista, contra el dueño de la obra, bajo el Art. 1489 del Código Civil que reconocimos en C. Armstrong e Hijos v. Díaz, 95 D.P.R. 819, 826y ss. (1968), sosteniendo que las penalidades en que incurrió el contratista por su tardanza no son oponibles al derecho de obreros y suministrantes, cuando aquéllas se producen en contrato de construcción distinto al que generó la reclamación de éstos. Seguimos allí la sentencia de 11 de junio de 1928 del Tribunal Supremo de España que al equiparar los suplidores con el acreedor refaccionario, niega al propietario de la obra derecho a oponer a la acción civil del proveedor “las reclamaciones y excepciones nacidas de otros negocios jurídicos habidos con su contratista y cargados en la cuenta de éste, ni podrá enervar la acción directa analizada con obstáculos y apariencias de derechos engendrados a la sombra de otros actos o hechos diferentes del contrato de obras a precio alzado origen de esa acción que en nada atañen a la veracidad del suministro en que la misma se basa.” (Énfasis nuestro.)
La recurrente en su argumento restringe la eficacia de nuestra doctrina en este campo de protección de los obreros y *40proveedores de materiales en dos aspectos fundamentales: primero, en el efecto instantáneo de interdicto que sobre los dineros adeudados por el dueño de la obra al contratista genera la deducción de la acción directa de operarios y materialistas, aislando y asegurando el importe de su recla-mación, sustrayéndolo de las reclamaciones de otros acreedores del empresario, y convirtiendo al dueño en deudor de dichos reclamantes, aun cuando no fueron parte en el contrato de construcción o de empresa (Amer. Surety Co. v. Tribunal Superior, 97 D.P.R. 452, 456 (1969)); y, segundo, intenta disminuir el principio de que las penalidades por incum-plimiento y demás reclamaciones de insatisfacción del dueño de la obra contra su contratista por ejecución deficiente, inejecución o abandono de la misma, no son oponibles al preferente derecho de obreros y vendedores de materiales. Sostiene la recurrente Compañía de Fomento que esta norma proclamada en C. Armstrong e Hijos v. Díaz, supra, prohíbe al dueño comitente oponer a tales acreedores las recla-maciones y excepciones nacidas de otros negocios jurídicos habidos con su contratista y cargados a la cuenta de éste, mas permite oponerles aquellas reclamaciones del dueño de la obra contra su contratista nacidas en el propio contrato de empresa para el cual se prestaron los servicios y se sumi-nistraron los materiales quedando la reclamación por éstos diferida hasta una liquidación final en que se adjudiquen las discrepancias entre dueño y constructor y se determine si satisfechas las exigencias del primero queda balance im-pagado del precio alzado del contrato para entonces atender las acreencias de trabajadores y materialistas. Reclama autoridad para su contención en una cita de Scaevola.(4)
*41La restricción propuesta por la recurrente no puede detener la corriente de equidad puesta en marcha por dicho Art. 1489 en favor de trabajadores(5) y materialistas que es signo de nuestra jurisprudencia enunciada en C. Armstrong e Hijos v. Díaz, y Amer. Surety Co. v. Tribunal Superior, supra, y afirmada en Armstrong, Etc. v. Inter-Amer. Builders, Inc., 98 D.P.R. 734 (1970), con la reserva en este último que ahora rechazamos, de que la reclamación del suplidor sobre el balance adeudado al contratista “está sujeta necesariamente a liquidación por razón de reajustes o posibles reclamaciones recíprocas que surjan en relación con la obra contratada entre el contratista empresario y el dueño de la misma [y que] sin embargo, tales reajustes no incluyen la variación del *42precio del contrato de construcción por convenio privado entre el contratista y el dueño de la obra en perjuicio de los que suministran materiales.” (S. 11 de junio de 1928.)
Las citas de Scaevola y de Inter-Amer. Builders que preceden constituyen una contradicción jurídica dentro del mayor campo de doctrina que dichas fuentes comprenden. Su preceptiva marca un retroceso a la acción subrogatoria del Art. 1064 del Código Civil(6) remitiendo a obreros y materia-listas a la acción civil ordinaria que exige previa excusión y persecución de bienes en poder del contratista antes de que puedan afectar el balance a éste adeudado en poder del dueño de la obra, y ata la perspectiva de trabajadores y proveedores de materiales de cobrar lo que se les debe, a las contingencias y azares del desarrollo de la obra por el empresario, situación precisamente abolida por la concesión de acción directa del Art. 1489 contra el dueño por la “cantidad que éste adeude [al contratista ] cuando se hace la reclamación.” Si algún propósito patente se percibe en la creación del remedio especial provisto en este Art. 1489 es el de viabilizar el pronto pago de salarios y materiales liberando sus proveedores de toda atadura con la ejecución y cumplimiento del contrato y con la aceptación de la obra por el dueño. Lo otro sería trasladar a obreros y materialistas, que no fueron parte en el contrato de construcción, la responsabilidad por las deficiencias de ejecución e incumplimiento de prestaciones por el contratista. Las penalidades y sanciones al contratista que incumple, se satisfarían con el sudor del obrero y la propiedad del proveedor.
La plena eficacia del Art. 1489 en su provisión de garantía y aseguramiento de pago de lo debido a trabajadores y *43materialistas se obtiene con el “importantísimo efecto”(7) de sustraer el importe de lo reclamado por ellos de las recla-maciones de otros acreedores del contratista, inclusive el dueño de la obra quien desde el instante en que se hace la reclamación adviene deudor de los que suplieron trabajo y bienes a su empresario. Esta garantía inherente a la referida “acción directa” opera sobre y afecta el importe de dinero retenido al contratista por el dueño de la obra y que repre-senta la cantidad que éste adeuda a aquél al momento de incoarse la reclamación, presumiendo hasta ese instante el cabal cumplimiento por el contratista de las condiciones y términos del contrato, sin la erosión de latentes o denunciadas reclamaciones recíprocas entre dueño y contratista. El derecho de los obreros y suplidores de materiales, encarnado en la prioridad y consideración especial que les atribuye el Art. 1489, no ha de esperar a la aceptación de la obra ni a la liquidación final de cuentas y divergencias entre dueño y empresario.
El dictum de Inter-Amer. Builders, supra, tomado del Tribunal Supremo de España de que “el suplidor no adquiere ante el dueño más derechos que los que tenía el contratista, de manera que la cantidad adeudada está sujeta necesariamente a liquidación” y la paralela cita de Scaevola, supra, esc. 3, son incompatibles con la raison d’etre y consecuencia jurídica del citado Art. 1489, y antagónicas a nuestra propia jurispru-dencia que califica la acción directa como remedio equitativo fundado en “consideraciones de orden público — propiciar el pronto pago a quienes ponen su trabajo y materiales en una obra ajena — y de orden moral — evitar el enriquecimiento del dueño y el empresario medíante el fraude o la confabulación — ” Amer. Surety Co. v. Tribunal Superior, supra, a la pág. 455. El propio Muscius Scaevola, cuya contradicción señalamos, es fuente del criterio de Castán Tobeñas(8) al declarar que *44“esta acción directa está fundada en motivo de equidad por no ser lícito que dueño o empresario, o ambos, hasta por fraudulenta confabulación, se enriquezcan dañadamente con el esfuerzo o la aportación impagada de operarios y materia-listas.”
La preferencia otorgada a la reclamación de obreros y suplidores de materiales se justifica en la calidad de acreedores refaccionarios que ante la ley merecen. Bonet Ramón(9) así los equipara, y añade que “[e]l mismo principio que en la accesión de buena fe obliga al dueño del suelo a indemnizar el valor de los materiales incorporados, explica la acción que operarios y materialistas pueden ejercer contra el dueño de la obra, para cobrar de él lo que en circunstancias normales debiera haber cobrado el empresario.”
La evidencia ofrecida en el juicio del presente caso dejó probado que al tiempo de deducir su acción civil la sub-contratista recurrida Roberto Román & Cía., Inc., en recla-mación de lo adeudádole por la empresaria José Negrón Crespo, Inc., la dueña de la obra Compañía de Fomento Industrial le tenía retenida a dicha contratista una cantidad que ampliamente cubre lo reclamado. Toda vez que dicha cantidad no puede sufrir merma en perjuicio del proveedor de trabajo y materiales, pues no son oponibles a su demanda las reclamaciones de Fomento contra su contratista por incumplimiento de contrato ni las defensas afirmativas de falta de aceptación de la obra y ausencia de vínculo contractual con el subcontratista, no incidió el juez sentenciador. El destino que en el contrato de empresa se asigne a los dineros retenidos, tal como costo de terminación de la obra *45en caso de abandono por el contratista y el cobro de multas y penalidades por tardanzas y otros incumplimientos de los requisitos pactados, contra cuyos riesgos cubre la fianza de ejecución y pago, cede ante la primacía de la acción directa del Art. 1489 investida y saturada de consideraciones de orden público y equidad.
La sentencia revisada debe ser confirmada.

(1)La exposición narrativa de la prueba aparece estipulada y certificada por ambas partes recurrida y recurrente.


(2)La fiadora Commonwealth Insurance Co. se hizo cargo de terminar la obra pero su gestión fue interrumpida al declarársele en estado de insolvencia y asumir el Comisionado de Seguros la función de Administrador-Liquidador a tenor del Cap. 40 del Código de Seguros, 26 L.P.R.A. see. 4001 y ss.


(3)E1 Ing. Rivera Carrasquillo señala esta cantidad como en reserva, en adición a los $337,315.49 retenidos. (E.N.P. págs. 7 y 9.)


(4)En su obra Código Civil, Tomo 24, Parte Segunda, págs. 165-166, 2da ed. (1951), expone dicho comentarista:
“C) Caso de pacto especial en el contrato de obra.
"Ordinariamente, ya lo hemos dicho, en los contratos de construcción de edificios o de decorado de los mismos, o en los de encargo de maquinaria, etc., suelen establecerse cláusulas para garantizar la calidad de los materiales o la sujeción estricta a los planos (una forma determinada) o la estabilidad de la construcción *41durante mayor tiempo del legal (porque condiciones quitan leyes), o la entrega de la obra en día predeterminado. En estas cláusulas, o bien se reserva el pago del todo o de alguna parte del precio hasta la recepción definitiva de la obra, o se impone por vía de penalidad una multa de un tanto por cada día que se difiera la entrega del edificio o cosa. ¿Afectarán estos aplazamientos o decrecimientos del precio al derecho de los operarios o suministrantes? En nuestro sentir, sin discusión. La clave de la acción del empresario, lo mismo que la de la facultad excepcional de trabajadores y materia-listas a reclamar directamente del dueño, es el contrato de obra; esta es la ley fundamental de la relación entre ellos establecida y desenvuelta. Lo que por el susodicho contrato, o por sus novaciones, o por las mejoras extras, adeude el dueño al empresario con calidad de líquido y vencido, es decir, exigible sobre eso y no sobre otra cosa podrá versar la petición. El privilegio, si así queremos llamarle, carece de dinamismo para agravar las obligaciones del dueño. Si la obra es repelida por no reunir las condiciones estipuladas, al no nacer la obligación de pago, nada deberá el dueño al contratista, y nada tampoco a los que cooperaron a su ejecución con su trabajo y materiales, por contratos directos con el segundo. Si el precio o parte de él quedó diferido hasta el transcurso de cierto tiempo, como garantía de estabilidad de la construcción, o por otros aplazamientos pactados de mutua conveniencia en la economía de ambas partes contratantes, la acción de asalariados y proveedores no será eficaz hasta que el crédito contra el dueño sea exigible. Si el precio a efectivizar resultase menguado por la exacción de las multas convenidas, no habrá de inferirse de esto que la sanción penal recae sobre los que no contrataron con el dueño, ni pudieron incurrir en ellas; mas sí se inferirá que la responsabilidad del dueño (deuda) quedó disminuida, y que con la misma cuerda y la misma abertura de compás se mide la obligación del dueño y el derecho de los beneficiados por el artículo que comentamos.”


(5)Fue consistente con la evolución progresista del pensamiento jurídico la inclusión del profesional que rinde servicios entre “los que ponen su trabajo” protegidos por el Art. 1489. Empresas Capote, Inc. v. Tribunal Superior, 103 D.P.R. 765 (1975).


(6)Art. 1064. Derechos del acreedor que ha perseguido los bienes del deudor.
“Los acreedores después de haber perseguido los bienes de que esté en posesión el deudor para realizar cuanto se les debe, pueden ejercitar todos los derechos y acciones de éste con el mismo fin, exceptuando los que sean inherentes a su persona; pueden también impugnar los actos que el deudor haya realizado en fraude de su derecho.” 31 L.P.R.A. see. 3028.


(7)Amer. Surety Co. v. Tribunal Superior, supra, a la pág. 456.


(8)Castán Tobeñas, Derecho Civil Español, Tomo 4, págs. 462-463, 9na ed. (1961). A la pág. 463(1) Castán cita a Nart en su criterio de que no se trata de una *44acción “directa excepcional o de concesión forzada, sino de una auténtica, verdadera y ejemplar acción de enriquecimiento injusto, intrínsecamente directa; es un caso claro de vigencia de la actio in rem verso; a través del patrimonio del contratista se enriquece el comitente, mientras se empobrecen correlativamente los operarios o suministradores, no ligados entre sí por causa jurídica alguna.” (Contrato de obra y empresa, loe. cit. pág. 825.)


(9)Comentarios al Art. 1597 del Código Civil Español (1489 P.R.) en su obra Código Civil Comentado, pág. 1270, 2da ed. (1964).